DETAILED ACTION
This Office Action is in response to Applicant's Response filed on 07/21/2020 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2020 has been entered.

Response to Amendment
The Amendment filed on 07/21/2020 has been entered.  
Claims 1- 16 are amended.  Claims 1-16 are pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Independent Claims 1 recites “convert the first format of the specific content into a second format capable of being output from the electronic device based on the output capability of the electronic device according to a determination that the specific content of the first format is not being output”.  The specification [0162] of the published application describes if the output format of the specific content is not the format that may be output from the electronic device, the server 200 may convert the indexing information and the output format of the specific content of the electronic device 100 (S520);  [0213] describes if the output format of the downloaded specific content is different from that of the electronic device, the output format of the specific content may be changed to the suitable format and then output to the output unit of the electronic device.  At best, the specification suggests that the content format is changed when the 

Claim 15 recites similar limitations and are likewise rejected.

Claims 2-14 and 16 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Puranik et al. (US 2017/0357528 A1 hereinafter Puranik) in view of Rieger et al. (US 2011/0138064 A1 hereinafter Rieger).

Regarding Claim 1, Puranik teaches an electronic device ([0009] the environment include customer premise equipment CPE (i.e., electronic device) located at customer premise) comprising: 
communication circuitry configured to perform communication with an external server storing a plurality of contents ([0010] CPE act as a hub for communications between customer premise and service providers; [0014] CPE receive data (i.e., plurality of content) from service providers; [0024] service provider include servers (i.e., external server); [0081] service provider may provide subscription multimedia content, e documents, newspapers, magazines, etc.; [0031]-[0032] CPE include communications MTC layer, communications between CPE and service providers - thus, comprising a communication circuitry configured to perform communication with an external5 server storing a plurality of contents);
an output device configured to output content based on a user control command ([0015] CPE perform certain processing on service data and forward to certain user devices; [0018] controller receive request for service from a user device via CPE; [0035] CPE layer forward the received service data to associated user devices - thus, comprising an output device configured to output content based on a user control command); and 
a processor coupled to the communication circuitry and the output device ([0031]-[0032] CPE include communications MTC layer, communications between CPE wherein the processor is configured to: 
transmit, via the communication circuitry, user information to the external server ([0031]-[0032] CPE include communications MTC layer, communications between CPE and service providers; [0068]-[0071] process performed by CPE; CPE forward a request for a service; receive configuration data from controller related to the given service provider; generate VM based on configuration data; CPE forward the virtual address of the VM to service provider and receive service data through VM; [0018] controller receive request for service from a user device (i.e., user information) via CPE; identify service provider and forward data from the request to the service provider – thus, transmitting user information to the external server via the communication circuitry); 
receive, via the communication circuitry, a specific content of the plurality of contents from the external server based on the user information, wherein the specific content is formed in a first format ([0018] controller receive request for service from a user device via CPE; identify service provider and forward data from the request and data identifying CPE to the service provider to enable service provider to forward service data; [0069]-[0071] CPE forward a request for a service; receive configuration data from controller related to the given service provider; generate VM based on configuration data; CPE forward the virtual address of the VM to service provider and receive service data through VM – thus, receiving a specific content of the stored plurality of contents from the server via the communication circuitry based on the ; 
identify a device capable of outputting the first format based on the user information, wherein the device is identified from among the electronic device and the at least one external device ([0069]-[0071] CPE forward a request for a service; receive configuration data from controller related to the given service provider; generate VM based on configuration data; CPE forward the virtual address of the VM to service provider and receive service data through VM – thus, receiving a specific content of the stored plurality of contents from the server via the communication unit based on the user information; [0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content; [0081] VM may forward text to an e-reader, multimedia content to display device, audio content to audio playback device, etc. - thus, identifying a device capable of outputting the first format from among the electronic device and the at least one external device); and
control the identified device to output the specific content, wherein the processor is further configured to: determine whether the electronic device or the at least one external device is capable of outputting the first format of the specific content based on the user information ([0018] controller receive request for service from a user device via CPE; [0019] CPE generate a virtual machine (VM) 112 to perform the requested tasks and/or functions; [0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content - thus, determining whether the at least one external device is capable of outputting the first format of the specific content. See figs. 1A-1C that shows VM 112 part of the CPE 110);
convert the first format of the specific content into a second format capable of being output from the electronic device based on the output capability of the electronic device according to a determination that the specific content of the first format is not being output, and output the specific content converted into the second format (based on the 112(a) discussion above, this limitation is interpreted as: convert the first format of the specific content into a second format capable of being output from the electronic device based on the output capability of the device according to a determination that the device is not capable of outputting the first format of the specific content. [0072] CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content; [0081] VM may process received multimedia content, such as decoding the multimedia content into a format that is compatible with recipient user device; convert multimedia content into different formats for different user devices; VM forward text to e-reader, multimedia content to display device, audio content to audio playback device  – thus, the first format of the 
However, Puranik fails to expressly disclose wherein10 the user information comprises an output capability of the electronic device and an output capability of at least one external device connected with the electronic device.
In the same field of endeavor, Rieger teaches method for delivering content to a user as to optimize and enhance the experience of the content (see Abstract) wherein the user information comprises an output capability of the electronic device and an output capability of at least one external device connected with the electronic device ([0128] database includes a plurality of records associating one or more devices to individual user accounts (i.e., user information); [0147] user account records linked to client devices which are identified by device identifier; [0148] each device associated with device description file that describes capabilities of the devices within user's account - thus, comprising output capability of devices; [0140] user uses PC214 to request content, the requested content prepared for transmission to requesting device, OME determines whether any other device in the subscriber's account should be recommended as alternate delivery platform, OME may evaluate PC214 and DSTB222 and determine alternative platform based on the capabilities of the devices – thus, selecting device based on device capabilities; [0119] figs. 2-2b shows client devices receive content via network.  Figs. 2a-2b shows the electronic device (i.e., PC 214) and external devices (i.e., other client devices) connected with electronic device)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the user Abstract). 

As to dependent Claim 2, Puranik and Rieger teach all the limitations of claim 1.  Puranik further teaches wherein the electronic device comprising a sensor configured to detect a peripheral environment of the electronic device and generate environment information related to the peripheral environment of the electronic device, wherein the processor is further configured to determine the second format based on the environment information ([0031] CPE include CPE layer; CPE layer include virtualized Internet of Things (IoT) unit; [0038] virtualized IoT include sensor to capture data associated with customer premises; proximity of CPE to user devices, other detected devices in customer premises, etc.; [0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content; [0081] VM may process received multimedia content, such as decoding the multimedia content into a format that is compatible with recipient user device; convert multimedia content into different formats for different user devices – thus, determining the second format based on the device information related to peripheral environment). 25  

Claim 3, Puranik and Rieger teach all the limitations of claim 2.  Puranik further teaches wherein change attribute information of the specific content based on the environment information ([0031] CPE include CPE layer; CPE layer include virtualized Internet of Things (IoT) unit; [0038] virtualized IoT include sensor to capture data associated with customer premises; proximity of CPE to user devices, other detected devices in customer premises, etc.; [0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content; [0081] VM may process received multimedia content, such as decoding the multimedia content into a format that is compatible with recipient user device; convert multimedia content into different formats for different user devices – thus, changing attribute of the specific content based on device information related to peripheral environment). 25  

As to dependent Claim 4, Puranik and Rieger teach all the limitations of claim 3.  Puranik further teaches wherein the attribute information5 comprises character information, summary information, atmosphere information, scene information, genre information, scene, picture quality, resolution, contrast ratio, definition ratio, texture, color temperature, gamma information, equalizer, transmission capacity, volume, file type, or brightness of the specific content ([0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content; [0081] VM may 

As to dependent Claim 5, Puranik and Rieger teach all the limitations of claim 2.  Puranik further teaches wherein the environment information comprises peripheral illumination, peripheral noise, peripheral temperature, peripheral humidity, time, place, or atmosphere information ([0038] virtualized IoT include sensor to capture data associated with customer premises such as temperature, air pressure, ambient sound/ light levels, proximity of CPE to user devices, other detected devices in customer premises, etc.).

As to dependent Claim 6, Puranik and Rieger teach all the limitations of claim 2.  Puranik further teaches wherein the specific content is converted into the second format based on indexing information and the environment information, wherein the indexing information is related to the second format based on attribute information of the specific content ([0022] user profile information include user device identifier for user device; [0038] virtualized IoT include sensor to capture data associated with customer premises; proximity of CPE to user devices, other detected devices in customer premises, etc.; [0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service 

As to dependent Claim 7, Puranik and Rieger teach all the limitations of claim 6.  Rieger further teaches wherein the indexing information comprises output format information of a content, optimal output format information, or peripheral environment information of a content ([0128] database includes a plurality of records associating one or more devices to individual user accounts; [0130]-[0131] OME evaluate whether the requested content be provided on different platforms/ devices associated with user’s account for optimization; [0170] evaluate capabilities of devices and inform user better delivery options). 25  

As to dependent Claim 9, Puranik and Rieger teach all the limitations of claim 2.  Puranik further teaches wherein perform communication, via the communication circuitry, with the at least one external device located near the electronic device and control an operation of the at least one external device based the environment information 15 when the specific content is outputted via the output device ([0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of 

As to dependent Claim 10, Puranik and Rieger teach all the limitations of claim 9.  Puranik further teaches wherein generate a control command for controlling the operation of the 20at least one external device and transmit the control command to the at least one external device ([0081] VM may process received multimedia content, such as decoding the multimedia content into a format that is compatible with recipient user device; convert multimedia content into different formats for different user devices; VM forward text to e-reader, multimedia content to display device, audio content to audio playback device – thus, generating and transmitting control command to the external device).  

As to dependent Claim 11, Puranik and Rieger teach all the limitations of claim 1.  Rieger further teaches wherein control the output device to output notification information indicating that the specific content may be outputted via the at least one external device when the at least one external device is identified as the identified device ([0140] user uses PC214 to request content, the requested content prepared for transmission to requesting device; OME determines whether any other device in the subscriber's account should be recommended as alternate delivery platform; OME may provide the user of the PC 214 a display notification indicating for viewing at the display device 226 or delivery to DVR 224 - thus, outputting notification information indicating that the specific content may be output via the external device).  

As to dependent Claim 12, Puranik and Rieger teach all the limitations of claim 1.  Puranik further teaches wherein extract at least one first content stored in a memory and generate new content comprising the at least one first content and one or more second contents from among the plurality of contents stored in the external server ([0022] controller store user profile information include user device identifier for user device (i.e., content stored in memory); [0074] computing device correspond to CPE, user devices, controller, etc. and include memory; [0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content; [0081] VM may process received multimedia content, such as decoding the multimedia content into a format that is compatible with recipient user device; convert multimedia content into different formats for different user devices – thus, generating new content comprising the first content stored in memory and one or more second contents from the plurality of stored contents stored at the external server).

As to dependent Claim 13, Puranik and Rieger teach all the limitations of claim 12.  Puranik further teaches wherein identify portions of the at least first content and the one or more second content based on the user information and the new content is generated by combining the identified  portions ([0022] controller store user profile information include user device identifier for user device; [0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content; [0081] VM may process received multimedia content, such as decoding the multimedia content into a format that is compatible with recipient user device; convert multimedia content into different formats for different user devices - thus, generating new content by combining identified portions based on user profile information).  Rieger further teaches wherein user information comprising user preference information related to particular types of content ([0087] determine providing content on a different platform based on user preference associated with user account; [0147] user account records linked to client devices which are identified by device identifier; [0148] each device associated with device description file that describes capabilities of the devices within user's account - thus,  the user information comprising user preference information related to particular types of content).   

As to dependent Claim 14, Puranik and Rieger teach all the limitations of claim 1.  Puranik further teaches wherein determine attribute information of a content having a play history, a reading history, or a viewing history ([0084] VM maintain metadata related to accessing the stored content, such as data identifying previously viewed portion of the stored content and may enable access to only previously unviewed portion of the stored content – thus, determining attribute of a content having a play history, reading history, or viewing history).20  

Regarding Claim 15, Puranik teaches a content providing system ([0009] environment in which system can be implemented; the environment include customer premise equipment CPE located at customer premises; [0010] CPE act as a hub for communications between customer premise and service providers; [0014] CPE receive data (i.e., content) from service providers) comprising: 
a server storing a plurality of contents ([0014] CPE receive data from service providers; [0024] service provider include servers; [0081] service provider may provide subscription multimedia content, e documents, newspapers, magazines, etc. (i.e., plurality of contents)); and 
a mobile terminal configured to receive a specific content of the plurality of contents from the server and output the specific content based on user information ([0018] controller receive request for service from a user device (i.e., user information) via CPE (i.e., mobile terminal); identify service provider and forward data from the request and data identifying CPE to the service provider to enable service provider to forward service data; [0069]-[0071] CPE forward a request for a service; receive configuration data from controller related to the given service provider; generate VM based on configuration data; CPE forward the virtual address of the VM to service ,25 wherein the server is configured to:53 Docket No. 2060-5717select the specific content from the plurality of contents based on user information of the mobile terminal, wherein the specific content is formed in a first format ([0018] controller receive request for service from a user device (i.e., user information) via CPE; identify service provider and forward data from the request and data identifying CPE to the service provider to enable service provider to forward service data (i.e., the server selecting the specific content from the stored plurality of contents based on user information of the mobile terminal); [0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content; [0081] VM may forward text to an e-reader, multimedia content to display device, audio content to audio playback device, etc. - thus, the specific content is formed in a first format); 
transmit the specific content to the mobile terminal ([0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; [0081] VM may forward text to an e-reader, multimedia content to display device, audio content to audio playback device, etc.; VM may process received multimedia content, such as decoding the multimedia content into a format that is compatible with recipient user device; convert multimedia content into different formats for different user devices – thus, transmitting the specific content to the mobile terminal);
identify a device being capable of outputting the first format from among the mobile terminal and the at least one external device based on the user information in response to receiving the specific content from the server, and control the identified device to output the specific content in a second format ([0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content; [0081] VM may forward text to an e-reader, multimedia content to display device, audio content to audio playback device, etc.; VM may process received multimedia content, such as decoding the multimedia content into a format that is compatible with recipient user device; convert multimedia content into different formats for different user devices – thus, identifying whether a device is capable of outputting the first format and convert the content format (i.e., second format) to output to the identified device), wherein the mobile terminal is further configured to: determine whether the mobile terminal or the at least one external device is capable of outputting the first format of the specific content based on the user information ([0018] controller receive request for service from a user device via CPE; [0019] CPE generate a virtual machine (VM) 112 to perform the requested tasks and/or functions; [0072] CPE identify user devices to receive service data from the service provider and forward the service data to identified user devices; CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content - thus, determining whether the at least one external device is capable of outputting the first format of the specific content. See figs. 1A-1C that shows VM 112 part of the CPE 110);
convert the first format of the specific content into a second format capable of being output from the mobile terminal based on the output capability of the mobile terminal according to a determination that the specific content of the first format is not being output, and output the converted specific content in the second format (based on the 112(a) discussion above, this limitation is interpreted as: convert the first format of the specific content into a second format capable of being output from the mobile terminal based on the output capability of the device according to a determination that the device is not capable of outputting the first format of the specific content. [0072] CPE identify types of user devices that are capable of processing/ presenting service data/ multimedia content; [0081] VM may process received multimedia content, such as decoding the multimedia content into a format that is compatible with recipient user device; convert multimedia content into different formats for different user devices; VM forward text to e-reader, multimedia content to display device, audio content to audio playback device  – thus, the first format of the specific content is converted into the second format corresponding to the output capability of the device and outputting the converted specific content in second format).
However, Puranik fails to expressly disclose wherein the user information comprises an output capability of the mobile terminal and an output capability of at least one external device connected with the mobile terminal.
In the same field of endeavor, Rieger teaches method for delivering content to a user as to optimize and enhance the experience of the content (see Abstract) wherein the user information comprises an output capability of the mobile terminal and an output capability of at least one external device connected with the mobile terminal ([0128] database includes a plurality of records associating one or more devices to individual user accounts (i.e., user information); [0147] user account records linked to client devices which are identified by device identifier; [0148] each device associated with device description file that describes capabilities of the devices within user's account - thus, comprising output capability of devices; [0140] user uses PC214 to request content, the requested content prepared for transmission to requesting device, OME determines whether any other device in the subscriber's account should be recommended as alternate delivery platform, OME may evaluate PC214 and DSTB222 and determine alternative platform based on the capabilities of the devices – thus, selecting device based on device capabilities; [0119] figs. 2-2b shows client devices receive content via network.  Figs. 2a-2b shows the mobile terminal (i.e., PC 214) and external devices (i.e., other client devices) connected with mobile terminal)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the user information comprises an output capability of the mobile terminal and an output capability of at least one external device connected with the mobile terminal, as suggested in Rieger into Puranik.  Doing so would be desirable because it would optimize and enhance the user experience of the content (Rieger, Abstract). 

As to dependent Claim 16, Puranik and Rieger teach all the limitations of claim 15.  Puranik further teaches wherein the mobile terminal is further configured to transmit environment information related to a 10 peripheral environment of the mobile terminal to the server ([0009] CPE (i.e., mobile terminal) located in customer  the server is further configured to identify the first format of the specific content based on the environment information ([0018] controller receive request for service from a user device via CPE; identify service provider and forward data from the request and data identifying CPE to the service provider to enable service provider to forward service data; registration data is sent based on a request for service received from user device; [0081] the service provider may provide video/ audio content, e-documents, etc.   – thus, identifying the first format of the specific content based on the environment information).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Puranik in view of Rieger, further in view of Cheng et al. (US 2014/0328570 A1 hereinafter Cheng).

As to dependent Claim 8, Puranik and Rieger teach all the limitations of claim 1.  However, Puranik and Rieger fails to expressly teach wherein generate speech information corresponding to visual information based on a preset image recognition algorithm when the specific content comprises only the visual information and control the output device to output the speech information, and control the output device to output predefined speech information when the specific content comprises both the visual information and the predefined speech information.10  
In the same field of endeavor, Cheng teaches a system for identifying and describing salient events depicted in images and videos (see Abstract) wherein generate speech information corresponding to visual information based on a preset image recognition algorithm when the specific content comprises only the visual information and control the output device to output the speech information ([0053] system receives multimedia input file (i.e., specific content); [0017] multimedia input refer to digital image, videos; [0054] the computing system execute feature detection algorithms to detect visual features (i.e., image recognition algorithm) and classify input; [0057] the computing system generate NL description to the end user using interactive user interface mechanism – thus, generating speech information based on a preset image recognition algorithm when the specific content comprises only 5 visual information), and control the output device to output predefined speech information when the specific content comprises both the visual information and the predefined speech information ([0053] system receives multimedia input file (i.e., specific content); [0017] multimedia input refer to digital image, videos; [0055] the system can classify input without executing feature recognition algorithms; the system may receive event description as a text string or meta tag from end user (i.e., predefined speech information) and use that to classify input file – thus, when the .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein generate speech information corresponding to visual information based on a preset image recognition algorithm when the specific content comprises only the visual information and control the output device to output the speech information, and control the output device to output predefined speech information when the specific content comprises both the visual information and the predefined speech information, as suggested in Cheng into Puranik and Rieger.  Doing so would be desirable because it would enable to quickly and easily identify and locate interesting and important scenes in the visual content (Cheng [0013]).  

Response to Arguments
Claim Objections: Applicant’s amendments to claims 16 have been approved and the claim objection to claim 16 is withdrawn.

35 U.S.C. § 112(a): Applicant’s amendments to the claims have overcome the 112(a) rejections previously set forth.  However, new 112(a) rejections have been set forth based on the current claim amendments.

35 U.S.C. §103: In the remarks, applicant argues that:
Having a VM on a CPE decode the service data is not the same as having the processor is further configured to convert the first format of the specific content into a second format capable of being output from the electronic device based on the output capability of the electronic device according to a determination that the specific content of the first format is not being output, as required by the amended claim language.
Puranik does not teach or suggest a processor from the electronic device, wherein the processor is further configured to determine whether the electronic device or the at least one external device is capable of outputting the first format of the specific content based on the user information.

Examiner respectfully disagrees.  The combination of Puranik and Rieger do teach wherein the processor is further configured to determine whether the electronic device or the at least one external device is capable of outputting the first format of the specific content based on the user information and convert the first format of the specific content into a second format capable of being output from the mobile terminal based on the output capability of the mobile terminal according to a determination that the specific content of the first format is not output, as recited in amended claim 1 and similar limitations in claim 15.
Firstly, in response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  

Huang et al. (US 2009/0177601 A1) teaches wherein converting data to another format for output (e.g., text-to-speech) based on a current output environment; personal information manager is aware of a user's current state by way of being coupled to state data; as incoming information arrives, the status aware personal information manager processes the incoming information in conjunction with user preference data;  uses the state data to compute whether to generate appropriate state-based output that corresponds to the incoming information and output mechanisms' capabilities, e.g., to output the information (such as text) itself, convert the information to another format (such as text-to-speech) for the output (see Abstract, [0019]).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143    

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143